DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a touch sensor having the features of the claim including:
a plurality of first sensing lines provided in the non-sensing region and electrically connected to the plurality of touch electrode rows; 	a plurality of second sensing lines provided in the non-sensing region and electrically connected to the plurality of touch electrode columns; 	a first contact electrode provided in the non-sensing region, electrically insulated from at least one of the first touch electrodes, and electrically connecting at least one of the Page 2 of 12Appl. No. 16/989,809touch electrode columns and at least one of the second sensing lines; and 	a bridge line provided in the non-sensing region and overlapping and intersecting the first contact electrode, wherein the bridge line electrically connects at least one of the first touch electrodes of the second sensing region and at least one of the first touch electrodes of the third sensing region.	Independent claim 1 recites similar features and is allowable for the same reasons.  The dependent claims 2-6, 7-10, and 12-20 are allowable based on their 
a plurality of first sensing lines provided in the non-sensing region and electrically Page 6 of 12Appl. No. 16/989,809connected to the plurality of touch electrode rows; 	a plurality of second sensing lines provided in the non-sensing region and electrically connected to the plurality of touch electrode columns; 	a first contact electrode provided in the non-sensing region and electrically connecting at least one of the touch electrode columns and at least one of the second sensing lines; and 	a bridge line provided in the non-sensing region and overlapping and intersecting the first contact electrode, wherein the bridge line is electrically insulated from the at least one of the second sensing lines and electrically connects at least one of the first touch electrodes of the second sensing region and at least one of the first touch electrodes of the third sensing region.	Regarding claim 19, none of the prior art teaches a display device having the features of the claim including:
a first contact electrode electrically connected to at least one of the touch electrode columns and narrower than a second touch electrode of the at least one of the touch electrode columns in the first direction, 	wherein the non-sensing region includes an additional non-sensing region disposed between the second sensing region and the third sensing region and a bridge 
The dependent claims 2-13, 15-18, and 20 are allowable based on their dependency from their respective independent claims 1, 14 or 19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694